*1047OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, with costs, and petition dismissed in its entirety. We cannot say that “the penalty of [revoking petitioner’s master plumber’s license] . . . shocks the judicial conscience” (Matter of Kelly v Safir, 96 NY2d 32, 40 [2001]; see generally Matter of Pell v Board, of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 234-235 [1974]).
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam.